UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SAMAR CHATTERJEE,                   )
                                    )
            Plaintiff,              )
                                    )
      v.                            )                 Civil Action No. 07-2172 (PLF)
                                    )
U.S. CONSUL GENERAL et al.,         )
                                    )
      Defendants.                   )
____________________________________)



                                   MEMORANDUM OPINION

               Plaintiff, proceeding in forma pauperis, filed a pro se complaint seeking to compel

the issuance of a visa for his fiancé and requesting one million dollars in damages for the

allegedly wrongful initial denial of the visa, and for “unreasonable harassment” and denial of

civil rights in the process. Compl. at 2. The Court appointed pro bono counsel for the plaintiff

and stayed the case to allow the parties time to resolve the matter.1 The plaintiff’s fiancé has

since been issued a visa, and the plaintiff has voluntarily dismissed the U.S. Citizen and

Immigration Service as a defendant. See Joint Status Report, July 30, 2009, ¶¶ 2, 4; Order, Aug.

11, 2009 (dismissing the U.S. Citizen and Immigration Service as a defendant).

               The plaintiff, however, asks the Court to admonish or sanction the remaining

defendant, the U.S. Consul General in Mumbai, India, for its conduct in what plaintiff alleges

was delay in the process of obtaining the visa. See Joint Status Report ¶ 5(a). The defendant

       1
         The Court expresses its appreciation to Karen Grisez, Esq., and to the firm of Fried,
Frank, Harris, Shriver & Jacobson, for its able pro bono publico representation of the plaintiff,
who was proceeding in forma pauperis.
contends that this Court has no jurisdiction over this matter, there was no wrong-doing by the

defendant, the case has become moot with the issuance of a visa for the plaintiff’s fiancé and that

therefore, the sole remaining party should be dismissed. See id. ¶ 5(b).

               The plaintiff has not identified either a cause of action upon which may be based a

claim for sanctions, admonition, or damages against the U.S. Consul General for Mumbai, or a

basis for this Court’s jurisdiction over such an action. The Court is aware of no such jurisdiction

or cause of action. Accordingly, the complaint will be dismissed for lack of subject matter

jurisdiction. An order consistent with this memorandum opinion will be issued this same day.


                                             /s/____________________________
                                             PAUL L. FRIEDMAN
                                             United States District Judge
DATE: August 27, 2009




                                               -2-